Exhibit 10.4

 

 

 

PROMISSORY NOTE

 

$                June 10, 2011

FOR VALUE RECEIVED, the undersigned,                     , a Delaware limited
liability company (“Maker”), hereby promises to pay to the order of ING LIFE
INSURANCE AND ANNUITY COMPANY, a Connecticut corporation, or any subsequent
holder hereof (“Payee”), at the office of Payee, c/o ING Investment Management
LLC, 5780 Powers Ferry Road, NW, Suite 300, Atlanta, Georgia 30327-4349, or at
such other place as Payee may from time to time designate in writing, the
principal sum of                      DOLLARS ($            ) and interest
thereon from and after the date of disbursement hereunder at five and
forty-seven one-hundredths percent (5.47%) per annum (“Note Rate”), both
principal and interest to be paid in lawful money of the United States of
America, as follows:

(i) Interest only from and including the date of disbursement of the loan
proceeds through and including the last day of the month, shall be paid on the
first day of the month following the date hereof or, at the option of Payee, on
the date hereof; and

(ii) Payments of principal and interest shall be made in 360 successive monthly
installments commencing on the first day of August, 2011, and continuing on the
first day of each and every calendar month thereafter up to and including the
first day of July, 2041 (the “Maturity Date”) or, upon exercise of Payee’s right
under the following paragraph, the Call Date as to which Payee has exercised its
right, all but the final installment thereof to be in the amount of
                     Dollars ($            ), and the final installment payable
on the Maturity Date, or, if earlier, the exercised Call Date to be in the full
amount of outstanding principal of this Promissory Note (“Note”), interest and
all other sums remaining unpaid hereunder and under the Security Deed (as
hereinafter defined).

Notwithstanding any provisions of this Note to the contrary, the Payee reserves
the right to declare the entire amount of outstanding principal of this Note,
interest and all other sums remaining unpaid hereunder and under the Security
Deed (defined below) to be due and payable on any of the following dates (each
referred to as a “Call Date”):

 

  (i) the first day of July, 2021;

 

  (ii) the first day of July, 2026;

 

  (iii) the first day of July, 2031; or

 

  (iv) the first day of July 2036.

Such right shall be exercised by Payee, in its sole and absolute discretion, by
giving written notice to Maker at least six (6) months prior to the Call Date as
to which Payee is electing, which notice shall refer to this Note and state the
Call Date elected by Payee. The exercise of such right by Payee shall not
relieve Maker of its obligation to make scheduled payments hereunder, or to pay
any other sums due and owing hereunder, between the date of such notice and the
elected Call Date. The exercise of such right by Payee will result in the
original principal amount of this Note not having been fully amortized by the
payment of the monthly installments hereunder prior to the exercised Call Date,
and Maker shall be obligated to make a payment of the entire amount of
outstanding principal of this Note and interest and all other sums remaining
unpaid hereunder and under the Security Deed on the Call Date.

All payments on account of the Indebtedness (as hereinafter defined) shall be
applied: (i) first, to further advances, if any, made by the Payee as provided
in the Loan Documents (as hereinafter defined); (ii) next, to any Late Charge
(as hereinafter defined); (iii) next, to interest at the Default Rate (as
hereinafter defined), if applicable; (iv) next, to the Prepayment Premium (as
hereinafter defined), if applicable; (v) next, to interest at the Note Rate on
the unpaid principal balance of this Note unless interest at the Default Rate is
applicable; and (vi) last, to reduce the unpaid principal balance of this Note.
Interest shall be calculated on the basis of a year consisting of 360 days and
with twelve thirty-day months, except that interest due and payable for less
than a full month shall be calculated by multiplying the actual number of days
elapsed in such period by a daily interest rate based on a 360-day year. As

 

Page 1 of 8



--------------------------------------------------------------------------------

used herein, the term “Indebtedness” shall mean the aggregate of the unpaid
principal amount of this Note, accrued interest, all Late Charges, any
Prepayment Premium, and advances made by Payee under the Loan Documents.

In the event any installment of principal or interest due hereunder, or any
escrow fund payment for real estate taxes, assessments, other similar charges or
insurance premiums due under the Security Deed shall be more than ten (10) days
overdue, Maker shall pay to the holder hereof a late charge (“Late Charge”) of
four cents ($.04) for each dollar so overdue or, if less, the maximum amount
permitted under applicable law, in order to defray part of the cost of
collection and of handling delinquent payments, provided, however, that a Late
Charge shall not apply to payment of the entire outstanding principal amount of
the Note due upon maturity or acceleration.

The terms of this Note are expressly limited so that in no event whatsoever
shall the amount paid or agreed to be paid to the Payee exceed the highest
lawful rate of interest permissible under applicable law. If, from any
circumstances whatsoever, fulfillment of any provision hereof or any other
documents securing the Indebtedness at the time performance of such provision
shall be due, shall involve the payment of interest exceeding the highest rate
of interest permitted by law which a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the highest lawful rate of interest permissible under applicable law;
and if for any reason whatsoever Payee shall ever receive as interest an amount
which would be deemed unlawful, such interest shall be applied to the payment of
the last maturing installment or installments of the principal portion of the
Indebtedness (whether or not then due and payable) and not to the payment of
interest.

Payment of this Note is secured by a Deed to Secure Debt and Security Agreement
(the “Security Deed”) dated on or about this same date by Maker, as Grantor, for
the benefit of Payee, as Grantee, encumbering certain real estate and other
property interests situated in              County,              and more
particularly described in the Security Deed (the “Premises”). This Note is
cross-collateralized and cross-defaulted with certain affiliate loans as
described in a Loan Agreement dated as of this same date between Maker, Payee
and certain affiliates of Maker (the “Loan Agreement”). This Note, the Loan
Agreement, the Security Deed, and all other instruments now or hereafter
evidencing, securing or guarantying the loan evidenced hereby are sometimes
collectively referred to as the “Loan Documents.” The Security Deed contains
“due on sale or further encumbrance” provisions which, together with all other
terms of the Security Deed, are incorporated herein by this reference.

No prepayment of the principal of this Note shall be allowed except as expressly
set forth in this Note, and as permitted under the Loan Agreement. Beginning
with the first day of July, 2012, and subject to the further requirements or
restrictions for prepayment set forth in the Loan Agreement, the principal of
this Note may be prepaid in whole, but not in part, on any regular scheduled
payment date, provided that: (1) not later than sixty (60) days prior to such
prepayment, Maker delivers written notice to Payee that Maker intends to prepay
this Note in full on the date specified in such notice; and, (2) Maker pays to
Payee at the time of such prepayment, a sum (the “Prepayment Premium”) equal to
the greater of the following calculations:

(i) The sum of (a) the present value of the scheduled monthly payments set forth
above in this Note from the date of prepayment to the Maturity Date or the next
applicable Call Date, whichever is the next to occur, and (b) the present value
of the amount of principal and interest due on the Maturity Date or the next
applicable Call Date, whichever is the next to occur (assuming all scheduled
monthly payments due prior to such date were made when due); minus the
outstanding principal balance of this Note as of the date of prepayment. The
present values described in clauses (a) and (b) above shall be computed on a
monthly basis as of the date of prepayment discounted at an interest rate equal
to the yield of actively traded U.S. Treasury obligations having the same
maturity as the Maturity Date or the next applicable Call Date, whichever is the
next to occur, as published in the Federal Reserve Statistical Release H.15
(519) Selected Interest Rates listed under the U.S. Government Securities,
Treasury Constant Maturities, Nominal (“Treasury Rate”). The Treasury Rate so
used shall be the “week ending” yield for the week immediately preceding the
date of such prepayment. If no Treasury Constant Maturities, Nominal are
published for the specific length of time from the date of prepayment of this
Note to the Maturity Date or the next applicable Call Date, whichever is the
next to occur, the Treasury Rate that shall be used shall be computed based on a
linearly interpolated interest rate yield between the two Treasury Constant
Maturities, Nominal that (i) most closely correspond with the Maturity Date or
the next applicable Call Date, whichever is the next to occur, as of the date of

 

Page 2 of 8



--------------------------------------------------------------------------------

such prepayment and (ii) bracket in time the Maturity Date or the next
applicable Call Date, whichever is the next to occur, one being before the
Maturity Date or the next applicable Call Date and the other being after the
Maturity Date or the next applicable Call Date. If for any reason Treasury
Constant Maturities, Nominal is no longer published in the Federal Reserve
Statistical Release H.15 (519) Selected Interest Rates, the Treasury Rate shall
be based on the yields reported in another publication of comparable reliability
and institutional acceptance as selected by the Payee in its sole and absolute
discretion that most closely approximates yields in percent per annum of
actively traded U.S. Treasury obligations of varying maturities. The sum
calculated in accordance with this subparagraph (i) is intended to be the sum
that, together with the principal amount prepaid, shall be sufficient to enable
Payee to invest in U.S. Treasury obligations for the remaining original term of
this Note or until the next applicable Call Date, whichever is next to occur, to
produce, as nearly as possible, the same effective yield to the Maturity Date or
the next applicable Call Date, whichever is next to occur, as would have been
produced under this Note.

(ii) One percent (1%) of the then outstanding principal balance of this Note.

Except as provided in the next sentence, in no event shall the amount prepaid be
less than the total amount of the then outstanding principal and accrued and
unpaid interest thereon plus one percent (1%) of the then outstanding principal
balance of this Note. Notwithstanding the foregoing, no Prepayment Premium shall
be payable with respect to a prepayment of the principal of this Note in part or
in full that (a) results from application of proceeds of casualty insurance with
respect to insured property damage, or compensation received in respect of
condemnation or other governmental taking of all or part of the Premises, in
either case when no Event of Default exists, or (b) is made within ninety
(90) days prior to the Maturity Date or any Call Date, regardless of whether
Payee has exercised its option to call this Note. In the event the Prepayment
Premium were to be construed by a court having jurisdiction thereof to be an
interest payment, in no event shall the Prepayment Premium exceed an amount
equal to the excess, if any, of (i) interest calculated at the highest
applicable rate permitted by applicable law, as construed by courts having
jurisdiction hereof, on the principal balance of this Note from time to time
outstanding from the date thereof to the date of such acceleration, less
(ii) interest theretofore paid and accrued on this Note.

If the maturity of the Indebtedness is accelerated by Payee as a consequence of
the occurrence of an Event of Default, or in the event the right to foreclose
the Security Deed shall otherwise accrue to Payee, the Maker agrees that an
amount equal to the Prepayment Premium (determined as if prepayment were made on
the date of acceleration, and if during the time that no prepayment is permitted
the Prepayment Premium shall be payable) shall be added to the balance of unpaid
principal and interest then outstanding, and that the Indebtedness shall not be
discharged except: (i) by payment of such Prepayment Premium, together with the
balance of principal and interest and all other sums then outstanding, if the
Maker tenders payment of the Indebtedness prior to completion of a non-judicial
foreclosure sale (if applicable in             ), judicial order or judgment of
foreclosure sale; or (ii) by inclusion of such Prepayment Premium as a part of
the Indebtedness in any such completion of a non-judicial foreclosure sale (if
applicable in             ), judicial order or judgment of foreclosure.

It is hereby expressly agreed by Maker that time is of the essence in the
performance of this Note and that each of the following occurrences shall
constitute a default (“Event of Default”) under this Note:

(i) The failure of the Maker to:

(a) make any payment of principal or interest under this Note within ten
(10) days after the same shall fall due, or

(b) comply with any of the other terms of this Note within thirty (30) days
after written notice of such failure has been given by Payee to Maker or within
such longer period of time, not to exceed an additional thirty (30) days, as may
be reasonably necessary to cure such non-compliance if Maker is diligently and
with continuity of effort pursuing such cure and the failure is susceptible of
cure within such additional thirty-day period.

 

Page 3 of 8



--------------------------------------------------------------------------------

(ii) The failure of Maker to make payment of any amount due the Payee under any
Loan Document other than this Note, on the date the same shall fall due
(including any applicable grace or cure period).

(iii) The occurrence of any breach, default, event of default or failure of
performance (however denominated) under any Loan Document other than this Note,
and the expiration of any applicable cure period without the same having been
cured.

From and after the date of the occurrence of any Event of Default and continuing
until such Event of Default is fully cured (if Maker is entitled under this Note
to cure such default) or until this Note is paid in full, the Maker promises to
pay interest on the principal balance of this Note then outstanding at the rate
(the “Default Rate”) equal to the Note Rate plus five percentage points per
annum or, if less, the maximum rate permitted under applicable law. Interest at
the Default Rate shall accrue on the amount of any judgment rendered hereon or
in connection with any foreclosure of the Security Deed. The Maker agrees that
such additional interest which has accrued shall be paid at the time of and as a
condition precedent to the curing of such Event of Default. Notwithstanding
anything herein to the contrary, during the existence of any such Event of
Default Payee may apply payments received on any amounts due hereunder or under
the terms of any of the Loan Documents as Payee shall determine.

Payee shall have the following rights, powers, privileges, options and remedies
whenever any Event of Default shall occur under this Note:

(i) To foreclose, or exercise any power of sale under, the Security Deed.

(ii) To accelerate the maturity of the Indebtedness and declare the entire
unpaid principal balance of, and any unpaid interest then accrued on, this Note,
together with any Prepayment Premium, without demand or notice of any kind to
the Maker or any other person, to be immediately due and payable.

(iii) To exercise any and all rights, powers, privileges, options and remedies
available at law or in equity and as provided in any of the Loan Documents.

Upon the occurrence of an Event of Default, the Maker expressly agrees to pay
all costs of collection and enforcement of every kind, including without
limitation, all reasonable attorneys’ fees and expenses, court costs, costs of
title evidence and insurance, inspection and appraisal costs and expenses of
every kind incurred by Payee in connection with the protection or realization of
any or all of the security for this Note, whether or not any lawsuit is filed
with respect thereto including, but not limited to, any post judgment fees and
any costs or expenses, including reasonable attorneys’ fees and expenses,
incurred on any appeal or in collection of any judgment, or in appearing and/or
enforcing any claim in any bankruptcy or insolvency proceeding. The occurrence
of an Event of Default under this Note shall constitute a default under each and
all of the other Loan Documents.

The rights, powers, privileges, options and remedies of Payee, as provided in
this Note, in any of the Loan Documents, or otherwise available at law or in
equity shall be cumulative and concurrent, and may be pursued singly,
successively or together at the sole discretion of Payee, and may be exercised
as often as occasion therefor shall occur. No delay or discontinuance in the
exercise of any right, power, privilege, option or remedy hereunder shall be
deemed a waiver of such right, power, privilege, option or remedy, nor shall the
exercise of any right, power, privilege, option or remedy be deemed an election
of remedies or a waiver of any other right, power, privilege, option or remedy.
Without limiting the generality of the foregoing, the failure of the Payee after
the occurrence of any Event of Default to exercise Payee’s right to declare the
Indebtedness remaining unmatured hereunder to be immediately due and payable
shall not constitute a waiver of such right in connection with any future Event
of Default. Acceleration of maturity, once elected by Payee, may be, in Payee’s
sole and absolute discretion rescinded by Payee’s written acknowledgment to that
effect, but without limiting the foregoing, the tender and acceptance of partial
payment or partial performance shall not, by itself, in any way affect or
rescind such acceleration.

Maker waives presentment for payment, demand, notice of nonpayment, notice of
dishonor, protest of any dishonor, notice of protest, notice of intent to
accelerate, notice of acceleration of maturity, and all other notices in

 

Page 4 of 8



--------------------------------------------------------------------------------

connection with the delivery, acceptance, performance, default or enforcement of
the payment of this Note, except as otherwise provided herein, and agrees that
if more than one the liability of each of them hereunder shall be joint, several
and unconditional without regard to the liability of any other party and shall
not be in any manner affected by any indulgence, extension of time, renewal,
waiver or modification granted or consented to by Payee; and Maker consents to
any and all extensions of time, renewals, waivers or modifications that may be
granted by Payee with respect to the payment or other provisions of this Note,
and to the release of any collateral given to secure the payment hereof, or any
part thereof, with or without substitution, and agrees that additional makers or
guarantors may become parties hereto without notice to any of them or affecting
any of their liability hereunder.

Payee shall not by any acts of omission or commission be deemed to have waived
any rights or remedies hereunder unless such waiver is in writing and signed by
Payee, and then only to the extent specifically set forth therein; a waiver in
respect of one event shall not be construed as continuing or as a bar to the
exercise or waiver of such right or remedy in respect of a subsequent event.

All notices, demands, requests, and other communications desired or required to
be given hereunder (“Notices”) shall be in writing and shall be given by:
(i) hand delivery to the address for Notices; (ii) delivery by overnight courier
service to the address for Notices; or (iii) sending the same by United States
mail, postage prepaid, certified mail, return receipt requested, addressed to
the address for Notices.

All Notices shall be deemed given and effective upon the earliest to occur of:
(x) the hand delivery of such Notice to the address for Notices; (y) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (z) three business days after depositing the Notice in the United States mail
as set forth in (iii) above. All Notices shall be addressed to the following
addresses:

 

Maker:   

 

      c/o Strategic Storage Trust, Inc.       111 Corporate Drive, Suite 120   
Ladera Ranch, CA 92694    Attn: H. Michael Schwartz With a copy to:   
Mastrogiovanni Schorsch and Mersky, P.C.    2001 Bryan Street, Suite 1250   
Dallas, Texas 75201    Attn: Charles Mersky, Esq. Payee:    ING Life Insurance
and Annuity Company    c/o ING Investment Management LLC    5780 Powers Ferry
Road, NW, Suite 300    Atlanta, Georgia 30327-4349    Attention: Mortgage Loan
Servicing Department    and       ING Investment Management LLC    5780 Powers
Ferry Road, NW, Suite 300    Atlanta, Georgia 30327-4349    Attention: Real
Estate Law Department With a copy to:    Nyemaster Goode, P.C.    700 Walnut,
Suite 1600    Des Moines, Iowa 50309

or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice. Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice

 

Page 5 of 8



--------------------------------------------------------------------------------

given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.

This Note shall be governed by and construed in accordance with the laws
(excluding conflicts of laws rules) of             .

Subject to the terms of the next succeeding paragraph and notwithstanding
anything to the contrary otherwise contained in this Note or any of the other
Loan Documents, but without in any way releasing, impairing or otherwise
affecting the other provisions of this Note or any of the other Loan Documents
(including without limitation any separate guaranties or indemnification
agreements executed by Strategic Storage Trust, Inc. (“Guarantor”) or Maker of
even date herewith), or the validity hereof or thereof, or the lien of the
Security Deed, it is agreed that Payee’s sole source of satisfaction of the
Indebtedness and Maker’s other obligations hereunder and under the Loan
Documents is expressly limited to (a) the Premises and proceeds thereof,
(b) rents, income, issues, proceeds and profits arising out of the Premises, and
(c) any separate guaranty or indemnification agreements guarantying or
indemnifying Payee with respect to the payment of any amounts due hereunder and
under the Loan Documents and/or Maker’s performance hereunder and under the Loan
Documents and Payee shall not seek satisfaction of the Indebtedness and Maker’s
other obligations hereunder and under the other Loan Documents, against any
other asset, property or funds of Maker; provided, however, that nothing herein
contained shall be deemed to be a release or impairment of said Indebtedness or
the security therefor intended by the Security Deed, or be deemed to preclude
Payee from foreclosing the Security Deed or from enforcing any of Payee’s rights
or remedies in law or in equity thereunder concerning such foreclosure, or in
any way or manner affecting Payee’s rights and privileges under any separate
guaranty or indemnification agreements guarantying Maker’s payment and/or
performance hereunder and/or under the Loan Documents.

NOTWITHSTANDING THE FOREGOING LIMITATION OF LIABILITY PROVISION, IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT MAKER SHALL BE PERSONALLY LIABLE FOR THE PAYMENT TO
PAYEE OF:

(i) the application of rents, security deposits, or other income, issues,
profits, and revenues derived from the Premises after the occurrence of an Event
of Default to anything other than (a) normal and necessary operating expenses of
the Premises or (b) the Indebtedness evidenced by the Note. It is understood
that any rents collected more than one month in advance as of the time of the
Event of Default shall be considered to have been collected after the Event of
Default;

(ii) any loss, cost or damages arising out of or in connection with fraud or
material misrepresentations to Payee by Maker (or by any of its general
partners, officers, shareholders, members, or their agents, if applicable);

(iii) any loss, cost or damages arising out of or in connection with Maker’s
misuse or misapplication of (a) any proceeds paid under any insurance policies
by reason of damage, loss or destruction to any portion of the Premises, or
(b) proceeds or awards resulting from the condemnation or other taking in lieu
of condemnation of any portion of the Premises, for purposes other than those
set forth in the Security Deed;

(iv) any loss, cost or damages arising out of or in connection with any waste of
the Premises or any portion thereof and all reasonable costs incurred by Payee
in order to protect the Premises;

(v) any taxes, assessments and insurance premiums for which Maker is liable
under this Note, the Security Deed or any of the other Loan Documents and which
are paid by Payee (but not the proportionate amount of any such taxes,
assessments and insurance premiums which accrue following the date of
foreclosure [plus any applicable redemption period] or acceptance of a deed in
lieu of foreclosure), and excluding any taxes, assessments and insurance
premiums funds for the payment of which have been escrowed with Payee by Maker;

 

Page 6 of 8



--------------------------------------------------------------------------------

(vi) any loss, cost or damages arising out of or in connection with the
covenants, obligations and liabilities under the Environmental Indemnification
Agreement of even date herewith entered into by and among Maker and Guarantor
for the benefit of Payee;

(vii) any loss, cost or damages to Payee arising out of or in connection with
any construction lien, mechanic’s lien, materialman’s lien or similar lien
against the Premises arising out of acts or omissions of Maker;

(viii) any loss, cost or damages arising out of or incurred in order to cause
the Improvements (as defined in the Security Deed) to comply with the
accessibility provisions of The Americans with Disabilities Act and each of the
regulations promulgated thereunder, as the same may be amended from time to time
and which are required by any governmental authority;

(ix) the total Indebtedness in the event that Maker or Guarantor, voluntarily
files a petition in bankruptcy or commences a case or insolvency proceeding
under any provision or chapter of the Federal Bankruptcy Code;

(x) any loss, cost or damage resulting from any act of Maker or its general
partners, shareholders, beneficiaries, or members, as the case may be, to
obstruct, delay or impede Payee from exercising any of its rights or remedies
under the Loan Documents;

(xi) the total Indebtedness in the event that (a) Maker makes an unpermitted
transfer of an interest in the Maker or in the Premises without the prior
written approval of Payee, or (b) Maker makes an unpermitted encumbrance on the
Premises or on an interest in Maker without the prior written approval of Payee;

(xii) all third-party costs and fees, including without limitation reasonable
attorney fees, incurred by Payee in the enforcement of subparagraphs (i) through
(xi) above.

With the exception of those items of liability specifically set forth in items
(i) through (xii) above, the lien of any judgment against Maker in any
proceeding instituted on, under or in connection with this Note shall not extend
to any property now or hereafter owned by Maker other than the interest of the
Maker in the Premises and the other security for the payment of this Note.

This Note, together with the other Loan Documents and the certain Environmental
Indemnification Agreement executed by Maker, constitute the entire agreement
between the parties hereto pertaining to the subject matters hereof and thereof
and supersede all negotiations, preliminary agreements and all prior or
contemporaneous discussions and understandings of the parties hereto in
connection with the subject matters hereof and thereof.

Notwithstanding anything to the contrary contained herein, all references herein
and in any of the Loan Documents to attorneys’ fees shall be deemed to refer to
attorneys’ fees actually incurred and not to statutory attorneys’ fees under
                    .

THE PARTIES HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL, TO THE EXTENT PERMITTED BY LAW, KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS
AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS,
WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY HERETO. NO PARTY SHALL SEEK TO
CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY
RESPECT OR RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY ALL PARTIES.

 

Page 7 of 8



--------------------------------------------------------------------------------

Maker acknowledges receipt of a copy of this instrument at the time it was
signed.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

IN WITNESS WHEREOF, the Maker has executed and delivered this Promissory Note,
under seal, as of the date first above written.

 

                    , a Delaware limited liability company By:   Strategic
Storage Trust, Inc., a Maryland corporation, its Manager   By:  

 

  (SEAL)   Name:  

 

  Title:  

 

 

Page 8 of 8